PER CURIAM.
Jonathan Bell timely appeals from his convictions for attempted second-degree murder, attempted robbery with a firearm, aggravated battery with a deadly weapon, aggravated assault with a deadly weapon, and possession of a firearm by a convicted felon. We affirm the convictions and sentences without discussion but remand with directions that the trial court correct an error in the judgment as it relates to the attempted robbery with a firearm conviction. As the State concedes, the judgment erroneously reflects conviction for a completed robbery with a firearm rather than an attempted robbery with a firearm. Bell is entitled to a judgment that correctly reflects the crimes for which he was convicted. Cf. Davis v. State, 529 So.2d 1251, 1252 (Fla. 5th DCA 1988).
AFFIRMED; REMANDED FOR ENTRY OF CORRECTED JUDGMENT.
ORFINGER, C.J., LAWSON and JACOBUS, JJ., concur.